Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first movement element for”, “a movement detector to detect”, “a touching element configured to”, and “an imaging device configured to” in claim 32; “a communication connection element” in claim 36; “a second movement element” in claim 37.  The structure for these limitations can be found in Figure 2a and para. [0045], [0069], [0070], and [0094].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 22, the specification does not describe determining by the testing apparatus a location of the device with respect to the testing apparatus by capturing an image or images of the device.  The Applicant relies U.S. Patent 10,140,539 for support for the amendment.  However, U.S. Patent 10,140,539 is not incorporated by reference (see MPEP 2106.07(b)), in a continuity chain with the instant .  There is no algorithm or process described that takes a captured image or images of the device and produces a location of the device with respect to the testing apparatus.  In other words, the algorithm or steps/procedure taken to determine, by the testing apparatus, a location of the device with respect to the testing apparatus by capturing an image or images of the device is not described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended to determine the location of the device with respect to the testing apparatus.
	Claims 23-31 do not cure the deficiencies of claim 32 and are rejected for being dependent on claim 22.
	Regarding claim 32, the specification does not describe wherein the testing apparatus is configured to determine a location of the device with respect to the apparatus by the image analyses element based on a captured image or images of the device.  The Applicant relies U.S. Patent 10,140,539 for support for the amendment.  However, U.S. Patent 10,140,539 is not incorporated by reference (see MPEP 2106.07(b)), in a continuity chain with the instant application, nor names common inventors.  The specification does not expressly, implicitly, or inherently disclose how the location of the device is determined by capturing an image or images of the device.  Additionally, para. [0060] recites “The image analyses element 27 may examine contents of image(s) captured by the camera(s) 16 and determine, for example, how an image shown by a display of the device has changed as a response to an actuator, an image analyses element determining the location of the device with respect to the apparatus.  Also, there is no description of how the location is determined.  There is no algorithm or process described that takes a captured image or images of the device and produces a location of the device with respect to the testing apparatus.  In other words, the algorithm or steps/procedure taken to determine a location of the device with respect to the apparatus by the image analyses element based on a captured image or images of the device is not described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended to determine the location of the device with respect to the apparatus.
  	Claims 33-37 do not cure the deficiencies of claim 32 and are rejected for being dependent on claim 32.
	Regarding claim 38, the specification does not describe the machine readable instructions, when executed by a processor, causing the apparatus to determine a location of the device with respect to the testing apparatus by capturing an image or images of the device.  The Applicant relies U.S. Patent 10,140,539 for support for the amendment.  However, U.S. Patent 10,140,539 is not incorporated by reference (see MPEP 2106.07(b)), in a continuity chain with the instant application, nor names common inventors.  The specification does not expressly, implicitly, or inherently disclose how the location of the device is determined by capturing an image or images of the device.   There is no algorithm or process described that takes a captured image or images of the device and produces a location of the device with respect to the testing apparatus.  In other words, the algorithm or steps/procedure taken to determine a location of the device with respect to the testing apparatus by capturing an image or images of the device is not described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended to determine the location of the device with respect to the testing apparatus.
	Regarding claim 39, the specification does not describe means for detecting at least one of a location and a position of the device by capturing image or images of the device.  The Applicant relies on para. [0044] for support for the amendment.  The Applicant relies U.S. Patent 10,140,539 for support for the amendment.  However, U.S. Patent 10,140,539 is not incorporated by reference (see MPEP 2106.07(b)), in a continuity chain with the instant application, nor names common inventors.  The specification does not expressly, implicitly, or inherently disclose how the location of the device is determined by capturing an image or images of the device.  Additionally, para. [0060] recites “The image analyses element 27 may examine contents of image(s) captured by the camera(s) 16 and determine, for example, how an image shown by a display of the device has changed as a response to an actuator, such as a touch on the touch screen of the device 30.  However, there is no mention of detecting at least one of a location and a position of the device.  There is no algorithm or process described that takes a captured image or images of the device and produces a location of the device.  In other words, the algorithm or steps/procedure taken to determine, by the testing apparatus, a location of the device with respect to the testing apparatus by capturing an image or images of the device
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In view of the recent amendments, the rejection of claims 32-38, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 39, claim limitation “means for detecting at least one of a location and a position of the device by capturing image or images of the device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0044] recites “The testing apparatus 1 then determines 502 the location of the device 30 e.g. by capturing image or images of the device 30 and/or on the basis of location information of the gripping head 5”, but is silent regarding any algorithm for detecting at least one of a location and a position of the device by capturing image or images of the device.  Additionally, para. [0060] recites “The image detecting at least one of a location and a position of the device.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Response to Arguments
Applicant's arguments filed December 17, 2021 have been fully considered but they are not persuasive.
On page 10 under section III. Remarks, the Applicant argues, “It is respectfully submitted that the manner of determining a location of an object from an image will be understood by one of skill in the art. For example, U.S. Patent No. 10,140,539, which is commonly owned by Applicant, explains how a camera can be used to detect where a device under test (DUT) is located.”  The Examiner respectfully disagrees.  U.S. Patent 10,140,539 is not incorporated by reference (see MPEP 2163.07(b)) nor is it listed in a continuity chain with the instant application.  Additionally, merely reciting a camera for capturing an image or images of the device does not inherently disclose the function of using the camera to determine the location of the device.  
On page 11 under section III. Remarks, the Applicant argues, “In Applicant's disclosure at paragraph 0036, it is stated that that [t]he testing apparatus 1 further comprises one or more imaging devices 16 such as cameras for capturing images and/or video inter alia from a display of the device 30 to be tested.  Furthermore, the paragraph [0044] discloses that the ‘testing apparatus 1 then determines 502 the 
On page 11 under section III. Remarks, the Applicant argues, “Still further, according to paragraph [0047] [i]f the power inlet and power circuitry of the device 30 operate correctly, the test program which is run in the device 30 may provide some indication of this, e.g. by showing a certain pattern on the display and/or sending a signal via the micro USB socket which is then detected by the testing apparatus 1 and/or sending the information wirelessly e.g. by using a BluetoothTM connection or other radio communication such as NFC. This subject matter from paragraph [0047] is also added to the independent claims. For example, claim 22 is amended to recite ‘detecting by the testing apparatus a certain pattern on the display of the device or a signal transmitted by the device indicative of a power circuitry of the device operating correctly.’ It is submitted that in view of at least the foregoing amendment to the independent claims and the above discussion, there is sufficient disclosure of Applicant's claimed subject matter.” (emphasis by Applicant)  The Examiner disagrees.  Para. 0047 does not recite any location of a device or determining the location of a device whatsoever.  A display output or a signal output indicating that power inlet and power circuitry operate correctly have nothing to do with determining a location.  One of ordinary skill in the art would not see a display indicating correct operation of the device .
Applicant’s arguments, see pages 11-13 of section III. Remarks filed December 17, 2021, with respect to the rejection of clams 22, 32, 38, and 39 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of clams 22-24 and 27-39 under 35 U.S.C. 103 has been withdrawn. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113